     Case 1:15-cv-07433-LAP Document 981 Filed 09/03/19 Page 1 of 2


                                                                        Jay Marshall Wolman, JD
                                                                     Licensed in CT, MA, NY, DC




                                                                         September 3, 2019

Via CM/ECF
Hon. Loretta A. Preska
District Court Judge
United States District Court
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Maxwell | Case No.: 1:15-cv-07433-LAP

Dear Judge Preska:

Intervenor Michael Cernovich d/b/a Cernovich Media originally sought to intervene and
unseal the wholly-redacted summary judgment documents filed by Defendant Ghislaine
Maxwell and the subsequent summary judgment documents that would be filed relative
to Maxwell’s motion. See ECF Nos. 550-552. Mr. Cernovich's goal in unsealing the
Maxwell records was to give the Jeffrey Epstein network the attention it deserved. Mr.
Cernovich had informed many members of the press that Epstein had escaped justice,
with little to no interest from them. Other than a May 4, 2017 write-up in Politico, the
great travesty of the Epstein criminal case was ignored.                              See
https://www.politico.com/story/2017/05/04/jeffrey-epstein-trump-lawsuit-sex-trafficking-
237983. Google Trends shows that there was almost no organic interest from the public
in Epstein at the time he filed his motion to intervene and unseal in January 2017. 1 See,
e.g., https://trends.google.com/trends/explore?q=Jeffrey%20Epstein&geo=US

In the recent Second Circuit decision (ECF No. 977), Mr. Cernovich was the only party
to obtain the exact relief he sought, namely the unsealing of the summary judgment
records. The Miami Herald subsequently sought the full case record to be unsealed,
which Mr. Cernovich believed to be far too ambitious an ask in January 2017. This belief
was confirmed by the Second Circuit's ruling.

Although Mr. Cernovich ultimately joined the Miami Herald's motion to unseal the entire
record (ECF No. 941) as far too much was sealed, then-including the summary judgment
record, it remains unclear if his involvement in this case will remain necessary. The

1
  Google Trends tracks the number of times people search for a given keyword, and
keyword searches serve as a way to determine how much public interest there is in a
subject. At that time, the public was uninterested in Jeffrey Epstein and his connections
to powerful people due to a lack of coverage.

                 100 Pearl Street, 14th Floor, Hartford, Connecticut 06103
                           jmw@randazza.com | 702.420.2001
      Case 1:15-cv-07433-LAP Document 981 Filed 09/03/19 Page 2 of 2
Page 2 of 2




remarkable, Pulitizer-level work done by Intervenor Julie Brown and her colleagues has
far exceeded any expectation he had regarding the coverage the Jeffrey Epstein case
would receive.

On August 9, 2019, following the issuance of the mandate, the Court scheduled a
conference for September 4, 2019, to discuss how to proceed. ECF No. 979. For almost
a decade, the story of Jeffrey Epstein and his confederates fell through the cracks of
media coverage. For reasons that are not clear, the press seemed to be uninterested. As
the Epstein story has now been reported by major every network and publication in the
world, Mr. Cernovich's work as a reporter has had the desired effect of informing the
public and reporting on the most powerful and evil people. Mr. Cernovich will,
therefore, be notifying this Court shortly whether he believes his involvement in the case
is necessary. In the interim, Mr. Cernovich does not believe it necessary for him to
participate in the Conference and, as a result, undersigned counsel will not be appearing.

Thank you for your attention to this matter.

                                               Sincerely,




                                               Jay M. Wolman (JW0600)
                                               Randazza Legal Group, PLLC
                                               100 Pearl Street, 14th Floor
                                               Hartford, CT 06103
                                               Tel: 702-420-2001
                                               ecf@randazza.com

cc:    All Parties (Via CM/ECF)
